Citation Nr: 1534264	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-34 679	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hip, to include consideration of an extraschedular evaluation.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hip to include consideration of an extraschedular evaluation.

3. Entitlement to an initial compensable rating for a left anterior thigh strain to include consideration of an extraschedular evaluation.

4. Entitlement to an initial compensable rating for a right anterior thigh strain to include consideration of an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1984 to April 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this Veteran's case should consider these records.

In his December 2010 claim, the Veteran sought service connection for joint and muscle pain. The Veteran was provided a Gulf War General Medical Examination in December 2011. At that examination, the Veteran was diagnosed with anterior thigh strains for both legs and showed limited motion for both legs. In its June 2012 Rating Decision, the RO granted service connection for limitation of flexion of the right and left thigh and for right and left anterior thigh strain (claimed as muscle pain). In its August 2014, the RO recharacterized the issues of limitation of flexion as degenerative joint disease, based on the diagnoses from the Veteran's August 2014 VA medical examination.

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in April 2015.

Since development of the appeal by the RO, the Veteran has specifically raised the issue of his entitlement to an extraschedular evaluation for these disorders. In order for such consideration, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service. The law provides that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Floyd v. Brown, 9 Vet. App. 88, 95 (1996). Because of this newly-raised contention, the claims must be remanded. 

The issue of entitlement to total disability based on individual unemployability has also been raised by the Veteran in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). This contention is implicit in his seeking increased disability ratings. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Given the above-noted contentions, the appeal is REMANDED for the following action:

1. Notify the Veteran of how to substantiate a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU), and assist him in its development, including obtaining any medical and non-medical evidence showing increased severity or impairment due to service-connected disorders.

2. When providing the Veteran with authorization forms for obtaining medical and non-medical records, ADVISE THE VETERAN TO AUTHORIZE release of his employment health or time records from any current or past employer since military service.

3. After obtaining all records, consider if further medical examinations are necessary and conduct them. Then readjudicate the claims, to include a TDIU and possible referral for extraschedular evaluation. Return the appeal to the Board if appropriate. 

THE VETERAN IS ADVISED THAT HE has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







